     Case: 1:20-cv-03951 Document #: 43 Filed: 10/02/20 Page 1 of 2 PageID #:2233




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

ENTERTAINMENT ONE UK LTD.,
                                                     Case No. 20-cv-03951
               Plaintiff,
                                                     Judge Matthew F. Kennelly
v.
                                                     Magistrate Judge Jeffrey I. Cummings
BEAUTIFUL SUN OFFICIAL STORE, et al.,

               Defendants.


                      NOTICE OF DISMISSAL UNDER RULE 41(a)(1)

        Pursuant to Rule 41(a)(1) of the Federal Rules of Civil Procedure, Plaintiff Entertainment

One UK Ltd. (“eOne” or “Plaintiff”) hereby dismisses this action with prejudice as to the following

Defendants:

               Defendant Name                                         Line No.
           Four seasons traveler Store                                    7
                    JM Store                                             12
           yangyang decoration Store                                     25
                 starlights Store                                        70

With this dismissal, the above captioned case can be terminated.
   Case: 1:20-cv-03951 Document #: 43 Filed: 10/02/20 Page 2 of 2 PageID #:2234




Dated this 2nd day of October 2020.   Respectfully submitted,

                                      /s/ Jake M. Christensen
                                      Amy C. Ziegler
                                      Justin R. Gaudio
                                      Jake M. Christensen
                                      Isaku M. Begert
                                      Greer, Burns & Crain, Ltd.
                                      300 South Wacker Drive, Suite 2500
                                      Chicago, Illinois 60606
                                      312.360.0080
                                      312.360.9315 (facsimile)
                                      aziegler@gbc.law
                                      jgaudio@gbc.law
                                      jchristensen@gbc.law
                                      ibegert@gbc.law

                                      Counsel for Plaintiff Entertainment One UK Ltd.




                                         2
